 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 1 of 15 PageID #: 562




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                             CR. 18-50067-JLV

                    Plaintiff,

     vs.                                                    ORDER
GREGORY SKREHOT,

                    Defendant.


                                  INTRODUCTION

      Defendant Gregory Skrehot, appearing pro se, filed a motion for

compassionate release on January 5, 2021. (Docket 44). Pursuant to

Amended Standing Order 20-06, the Federal Public Defender for the Districts

of South Dakota and North Dakota (“FPD”) and the United States Attorney for

the District of South Dakota filed records, submissions and briefing on his

motion. (Dockets 48, 50, 53-55, 58, 59). For the reasons stated below,

defendant’s motion is denied.

                     AMENDED STANDING ORDER 20-06

      Amended Standing Order 20-06,1 captioned “Establishing a Procedure

for Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (ASO 20-06 at p. 1). By

the standing order, the FPD and the United States Attorney for the District of



      1See   https://www.sdd.uscourts.gov/socraa.
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 2 of 15 PageID #: 563




South Dakota are “to place [the defendant] into one of four categories[.]” Id.

¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id.

                      MR. SKREHOT’S CLASSIFICATION

      On January 11, 2021, the FPD and the U.S. Attorney filed a notice

designating Mr. Skrehot as an Intermediate Priority case. (Docket 46).

                           FACTUAL BACKGROUND

      Mr. Skrehot pled guilty to conspiracy to distribute a controlled substance

in violation of 21 U.S.C. §§ 846, 841(a)(1) & 841(b)(1)(A). (Dockets 24 & 28).

On December 12, 2019, Mr. Skrehot was sentenced to a term of imprisonment

of 120 months followed by five years of supervised release. (Dockets 41 & 42

at pp. 2-3). A presentence investigation report ordered by the court calculated


                                        2
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 3 of 15 PageID #: 564




Mr. Skrehot’s advisory guideline range as 108 to 135 months of imprisonment

based on a total offense level of 21 and his criminal history category I. (Docket

36 ¶ 68). However, by statute a mandatory minimum sentence of ten years

applied. Id. The court sentenced Mr. Skrehot to the mandatory minimum

sentence.

      Mr. Skrehot is currently an inmate at FCI Beckley, a medium security

facility with adjacent minimum security camp, in Beaver, West Virginia. Fed.

Bureau Prisons, https://www.bop.gov/inmateloc/ (last checked August 5,

2021). The total inmate population at FCI Beckley is currently 1,559 persons.

https://www.bop.gov.locations/institutions/bec/ (last checked August 5,

2021). As of August 5, 2021, there are no active COVID-19 cases among

inmates and staff at FCI Beckley. https://www.bop.gov/coronavirus/ (last

checked August 5, 2021). FCI Beckley reported no deaths of inmates or staff

as a result of COVID-19, and 198 inmates and 89 staff have recovered as of

August 5, 2021. Id.

      Mr. Skrehot has a scheduled release date of June 10, 2027. (Docket 50

at p. 71). He has served approximately 25 percent of his statutory sentence,

and under his current status in the Bureau of Prisons (“BOP”) Mr. Skrehot is

eligible for home detention on December 10, 2026. Id. at pp. 71-72. Mr.

Skrehot is 61 years old. See https://www.bop.gov/inmateloc/.




                                       3
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 4 of 15 PageID #: 565




                           MR. SKREHOT’S MOTION

      Mr. Skrehot’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his medical conditions and

confinement during the COVID-19 pandemic. (Docket 44 at p. 1). Mr.

Skrehot states he has asthma and a “cancer issue.” Id. Mr. Skrehot asks the

court to consider his age and the high infectivity rate at FCI Beckley in support

of his request. Id.

      On January 26, 2021, the FPD filed a supplement to his pro se motion.

(Docket 54). Mr. Skrehot, through counsel, argues he is at increased risk of

severe illness from COVID-19 due a history of smoking, being obese or

overweight, asthma, history of basal cell carcinoma (skin cancer), sex (male),

age, and the conditions of his confinement. Id. at pp. 7-10. Mr. Skrehot also

contends the 18 U.S.C. § 3553(a) factors favor a sentence of time served. Id.

at 12. In support of his argument, Mr. Skrehot states his lack of pre-offense

criminality, length of time served, post-sentencing rehabilitation, good conduct

in custody, and lack of danger to the community make him a good candidate

for early release. Id. at pp. 13-14.

      The court has conducted a detailed review of Mr. Skrehot’s medical

records in this case. Mr. Skrehot’s medical records confirm the following

medical conditions:

      •     Asthma. (Docket 50 at p. 43);

      •     Cutaneous abscess. Id.;

                                        4
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 5 of 15 PageID #: 566




      •     Seborrheic dermatitis. Id.; and

      •     Contact dermatitis. Id.

      Mr. Skrehot’s asthma is managed with an albuterol inhaler and a

mometasone furoate inhaler and a topical ointment is prescribed as needed for

dermatitis. Id. at pp. 7-8, 50. Mr. Skrehot is 71 inches tall and his most

recent recorded weight is 203 pounds. Id. at p. 6; see also Docket 36 ¶ 51.

Based on his height and weight, Mr. Skrehot has a body mass index (BMI) of

28.3, which is in the overweight category, not obese. See Adult BMI

Calculator, Ctr. for Disease Control & Prevention, https://www.cdc.gov/

healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculat

or.html (last checked Apr. 5, 2021); see also Docket 50 at p. 4. Mr. Skrehot

received a first dose of the Pfizer COVID-19 vaccine on January 21, 2021.

(Docket 55 at p. 66).

                        UNITED STATES’ OPPOSITION

      The government opposes Mr. Skrehot’s motion for compassionate release.

(Docket 58). First, the government argues Mr. Skrehot fails to show COVID-

19’s impact on him constitutes “extraordinary and compelling reasons” for

release. Id. at p. 7. The government asserts Mr. Skrehot is not obese, does

not have moderate to severe asthma, the reports of his tobacco use are

inconsistent, being male is not a risk factor and he does not have a current

cancer diagnosis. Id. at pp. 7-10. The government argues “[a] defendant who




                                       5
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 6 of 15 PageID #: 567




cannot show he has a medical condition that puts him at risk for COVID-19

cannot demonstrate ‘extraordinary and compelling’ circumstances.” Id. at

p. 5. The government advises the BOP has a plan for administering

vaccinations to inmates and staff and has begun to do so. Id. at pp. 2, 12-13.

Finally, the government argues the 18 U.S.C. § 3553(a) factors weigh against

granting Mr. Skrehot compassionate release. Id. at pp. 11-12. According to

the government, Mr. Skrehot has not served a significant portion of his

sentence for an offense that was serious in nature and releasing Mr. Skrehot

early does not promote respect for the law, provide sufficient punishment, or

deter similar criminal activity. Id. at p. 12

      In reply, Mr. Skrehot argues his medical conditions when viewed together

along with his age, sex, and the conditions of confinement support granting the

motion for compassionate release. (Docket 59 at pp. 1-5). Mr. Skrehot

contends having received a first dose of a COVID-19 vaccine does not disqualify

him from consideration for release. Id. at pp. 5-6. Mr. Skrehot also claims

his case is similar to others where the court granted compassionate release

motions. Id. at pp. 6-7. Finally, Mr. Skrehot contends the 3553(a) factors do

not weigh against his release. Id. at pp. 7-8.

                                    ANALYSIS

      Administrative Exhaustion

      Section 3582(c) permits the district court to consider an inmate’s request

for compassionate release after he exhausts the administrative remedies

                                         6
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 7 of 15 PageID #: 568




mandated by the statute. 18 U.S.C. § 3582(c)(1)(A)(i). The government does

not contend Mr. Skrehot failed to exhaust his administrative remedies. See

generally Docket 58. Accordingly, the court will address the merits of Mr.

Skrehot’s request.

      Extraordinary and Compelling Reasons

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. See 28 U.S.C. § 994(t). Prior to the First

Step Act, the Sentencing Commission established four categories for

“extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. Those

categories generally focus on the defendant’s age, medical condition, family

situation and any other reasons the BOP deems to be extraordinary and

compelling. U.S.S.G. § 1B1.13 comment. n.1. The four categories have not

been updated since December 2018 when the First Step Act became law.2

      The court previously surveyed the status of the law as to a court’s

authority under the First Step Act. E.g., United States v. Thunder Hawk, CR.

14-50008, 2021 WL 253456, at *5 (D.S.D. Jan. 26, 2021); United States v.


      2The  United States Sentencing Commission lacks a quorum and
“currently has only two voting members, two short of the four it needs to
amend the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24
(W.D.N.Y. 2020) (references omitted).

                                        7
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 8 of 15 PageID #: 569




Magnuson, CR. 15-50095, 2020 WL 7318109, at *4-5 (D.S.D. Dec. 11, 2020);

United States v. King, CR. 15-50050, 2020 WL 6146446, at *4-5 (D.S.D. Oct.

20, 2020). A summary of that survey is sufficient here.

      This court has held it retains its independent authority “to consider the

full slate of extraordinary and compelling reasons that an imprisoned person

might bring before [the court] in motions for compassionate release.”3 E.g.,

Magnuson, 2020 WL 7318109, at *5 (quoting United States v. Brooker, 976

F.3d 228, 237 (2d. Cir. 2020)); see also McCoy, 981 F.3d at 283 (“As of now,

there is no Sentencing Commission policy statement ‘applicable’ to the

defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13

in determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”); United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020) (“In cases where incarcerated persons file motions for compassionate

release, federal judges . . . have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.”); and United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with the Second

Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”).


      3The United States Court of Appeals for the Eighth Circuit had several
opportunities to address this issue but declined to do so. United States v.
Vangh, 990 F.3d 1138, 1141 n.3 (8th Cir. 2021); United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. 2020) and United States v. Rodd, 966 F.3d 740 (8th Cir.
2020).
                                        8
 Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 9 of 15 PageID #: 570




      The purpose of the First Step Act was to expand the availability of

compassionate release based on judicial findings of extraordinary and

compelling reasons without being restricted to those categories identified by the

Sentencing Commission or the rationale used by the BOP before the passage of

the First Step Act. Despite the expanded authority under the First Step Act,

the court finds Mr. Skrehot has not met his burden of proof by presenting

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i).

      Mr. Skrehot is 61 years old. Mr. Skrehot relies on his medical

conditions, history of skin cancer, age, sex, and being incarcerated during the

COVID-19 pandemic as extraordinary and compelling reasons warranting

compassionate release. See generally Dockets 44, 54 & 59.

      The Centers for Disease Control and Prevention (“CDC”) recognizes the

risk of severe illness as a result of COVID-19 increases with age, with older

adults at higher risk. See Older Adults, https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/older-adults.html (updated Mar. 17, 2021)

(last checked Apr. 23, 2021). The CDC reports eight out of ten COVID-19

deaths are in people 65 years old and older. Id. The CDC identifies people

age 50-64 as being 25 times more likely to require hospitalization as compared

to those age 5-17 years old, though the greatest risk is to those 75 and older.

Id.




                                        9
Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 10 of 15 PageID #: 571




      Adults of any age are at increased risk of severe illness from COVID-19 if

they have certain conditions. Recently, the CDC updated its understanding of

the health conditions increasing the risk from COVID-19. See People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (updated

Mar. 29, 2021). The CDC now states individuals with the following conditions

can be more likely to become severely ill from COVID-19: cancer, chronic

kidney disease at any stage, chronic lung diseases (including moderate to

severe asthma, chronic obstructive pulmonary disease (“COPD”), cystic fibrosis,

and pulmonary hypertension), dementia or other neurological conditions,

diabetes (type 1 or type 2), heart conditions (such as heart failure, coronary

artery disease, cardiomyopathies, or hypertension), HIV infection,

immunocompromised state, liver disease, overweight and obesity, being a

current or former smoker, history of stroke or cerebrovascular disease,

substance abuse disorders and several others. Id.

      Mr. Skrehot has asthma and is overweight, which the CDC considers to

be conditions that can increase the risk from COVID-19. Id. Medical sources

indicate that the level of severity for asthma is classified in part by the

frequency and intensity of symptoms and functional limitations. See Asthma

Care Quick Reference, Nat’l Heart, Lung and Blood Inst., https://www.nhlbi.

nih.gov/health-topics/all-publications-and-resources/asthma-care-quick-

reference-diagnosing-and-managing (last visited Apr. 6, 2021).

                                         10
Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 11 of 15 PageID #: 572




      Mr. Skrehot’s medical records do not indicate he suffers from moderate

to severe asthma. In fact, his asthma appears well controlled with his current

inhaler regimen. (Docket 50 at p. 6). During one of his last medical

assessments, Mr. Skrehot reported not having any recent exacerbations and

stated his “asthma [was] under good control.” Id. Absent any evidence

supporting Mr. Skrehot has moderate to severe asthma, the court concludes

this condition is not a risk factor for severe illness from COVID-19.

      Mr. Skrehot falls into the overweight category with a BMI of 28.3. Being

overweight is another condition that can increase the risk of severe illness from

COVID-19. The CDC instructs the “risk of severe COVID-19 illness increases

sharply with elevated BMI.” See https://www.cdc.gov/coronavirus/2019-cov/

need-extra-precautions/people-with-medical-conditions.html (last checked Apr.

5, 2021). Though Mr. Skrehot’s BMI is technically elevated, he is not in the

range of BMI that would persuade the court to consider release for

extraordinary and compelling reasons. Cf. United States v. Waters, CR. 18-

50008, 2021 WL 603152, at *2-3 (D.S.D. Feb. 16, 2021) (granting

compassionate release to morbidly obese defendant with hypertension,

pulmonary hypertension, atrial fibrillation, heart disease, asthma, and several

other conditions).

      Several courts, including courts in the District of South Dakota, have

concluded that obesity (defined as a BMI greater than 30.0) does not

necessarily warrant a reduction in sentence for extraordinary and compelling

                                       11
Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 12 of 15 PageID #: 573




reasons. See United States v. Williams, CRIMINAL ACTION No. 15-571-3,

2020 WL 4756743, at *5 (E.D. Pa. Aug. 17, 2020); United States v. McAbee,

CR. 14-40027, 2020 WL 5231439, at *3 (D.S.D. Sept. 2, 2020) (finding

defendant with asthma and a BMI of 30.8 or 31.7 did not establish

extraordinary and compelling reasons); United States v. Saenz, CR. 10-30027-

01, 2020 WL 4347273, at *5 (D.S.D. July 29, 2020) (finding defendant with

other medical conditions and a BMI between 40 and 44.9 did not establish

extraordinary and compelling reasons).

      With regard to the “cancer issue,” there is scant evidence in the record

explaining what Mr. Skrehot refers to. There is no evidence Mr. Skrehot has a

current diagnosis of cancer. Mr. Skrehot, through counsel, advises he had

skin cancer removed in 2019. (Docket 54 at p. 9). There is no indication Mr.

Skrehot had any further problems after the removal of the skin cancer. The

CDC’s instruction states: “[h]aving cancer can make you more likely to get

severely ill from COVID-19” and “having a history of cancer may increase your

risk.” See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last checked Apr. 5, 2021)

(emphasis added). The court will consider Mr. Skrehot’s history of skin cancer

as a circumstance in his case; however, it is of limited persuasive value on this

record.

      The court concludes being overweight coupled with having mild asthma

and a history of skin cancer that was removed without incident does not

                                       12
Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 13 of 15 PageID #: 574




constitute “extraordinary and compelling reasons” to warrant compassionate

release. Mr. Skrehot’s age and sex do not significantly alter the court’s

analysis. Overall, the medical records show that Mr. Skrehot is generally

healthy and has not required significant medical care while incarcerated. His

asthma is capable of being controlled and managed while in a custodial setting

and the evidence supports the BOP is currently doing so. See United States v.

Ayon-Nunez, No. 1:16-CR-00130, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12,

2020) (“Chronic conditions that can be managed in prison are not a sufficient

basis for compassionate release.”) (internal quotation omitted).

      Mr. Skrehot’s general concern about incarceration during the age of

COVID-19 is understandable, but not an “extraordinary and compelling

reason” justifying release. The court finds Mr. Skrehot has not met his burden

of proof and presented “extraordinary and compelling reasons” based on his

medical conditions, age, sex, and conditions of confinement warranting a

sentence reduction under § 3582(c)(1)(A)(i).

      The court also recognizes the BOP’s implementation of a COVID-19

vaccination program and administration of vaccines to inmates and staff.

BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last checked Apr.

23, 2021). As of August 5, 2021, 207,521 doses have been administered

systemwide, and the number continues to rise. Id. At FCI Beckley 191 staff

and 995 inmates were fully inoculated as of August 5, 2021. Mr. Skrehot is

among those who have received a first dose of the COVID-19 vaccine. (Docket

                                       13
Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 14 of 15 PageID #: 575




55 at p. 66). The court commends Mr. Skrehot for doing so and encourages

other inmates to follow his example.

      The court understands Mr. Skrehot’s concern of being incarcerated

during the age of COVID-19. Nevertheless, Mr. Skrehot does not present

“extraordinary and compelling” reasons for compassionate release.

      3553(a) Factors

      The court concludes the § 3553(a) factors do not support relief. These

factors include the nature and circumstances of the offense, the history and

characteristics of the defendant, the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment, deter criminal

conduct, and protect the public from further crimes of the defendant, among

others. 18 U.S.C. § 3553(a)(1)-(7).

      Mr. Skrehot pled guilty to distributing methamphetamine. During an

interview with law enforcement, Mr. Skrehot admitted to selling between five

and ten pounds of methamphetamine in the Rapid City, South Dakota, area.

(Docket 36 ¶ 8). Mr. Skrehot purchased the methamphetamine in Colorado

because it was better quality and transported it to South Dakota. Id. ¶ 9. For

purposes of calculating his guideline range, Mr. Skrehot was held responsible

for five pounds of methamphetamine. Id. ¶ 11. Mr. Skrehot, through his

counsel, suggests his was a victimless crime. (Docket 54, at p. 1). The court

disagrees and has frequently remarked on the ravage methamphetamine

causes to individuals, families and communities. Though an identified victim

                                       14
Case 5:18-cr-50067-JLV Document 60 Filed 08/05/21 Page 15 of 15 PageID #: 576




may or may not be available, the offense of distributing methamphetamine is

not without real victims.4

      The court sentenced Mr. Skrehot to the mandatory minimum sentence of

120 months. (Docket 42 at p. 2). That sentence, mandated by Congress,

reflects the seriousness of his offense, provides appropriate punishment,

promotes respect for the law and hopefully deters criminal conduct. To his

credit, Mr. Skrehot appears to be on the right path and sincerely devoted to

learning from this time in custody. (Docket 50 at pp. 74-76).

                                    ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

44) is denied.

      Dated August 5, 2021.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




      4Indeed,Mr. Skrehot identified eight regular customers during his
presentence interview. Id. ¶ 8.
                                      15
